Citation Nr: 1234592	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  07-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected eczema.

2.  Entitlement to a rating in excess of 10 percent for the service-connected lumbar spine strain prior to February 8, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for the service-connected chondromalacia patellae and degenerative joint disease (DJD) of the left knee ("left knee disability").

4.  Entitlement to a rating in excess of 10 percent for the service-connected chondromalacia patellae and DJD of the right knee ("right knee disability").

5.  Entitlement to a rating in excess of 10 percent for the service-connected DJD of the right shoulder. 

6.  Entitlement to a rating in excess of 10 percent for the service-connected DJD of the left shoulder. 

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2007, the RO decreased the disability rating for eczema from 10 percent to noncompensable effective September 1, 2006.  In April 2012, the RO reinstated the 10 percent evaluation effective September 1, 2006.  The issue on appeal has been recharacterized accordingly.  

Also in April 2012, the RO awarded an increased 20 percent rating for the service-connected lumbar spine strain effective from February 8, 2012.  The Veteran's claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran presented testimony before the Board in August 2010.  The transcript has been associated with the claims folder.  The Veteran withdrew his request for a local hearing before the RO in February 2006.  As such, there are no outstanding hearing requests of record.

The matter was previously before the Board in October 2010 and remanded for further development and adjudication.  Having been completed, the matter has been returned to the Board and is now ready for appellate disposition.

A claim for entitlement to TDIU has been raised by the record.  The United States Court of Appeals for Veteran's Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), found there is no freestanding claim for TDIU rating.  Hence, as the claim for a TDIU rating is considered to be part and parcel of the claims for increase, this matter is addressed in the remand portion of this document and is being remanded to the RO via the AMC, in Washington, DC. VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected eczema has not been shown to be manifested by symptomatology consistent with more than 20 to 40 percent of the body or 20 to 40 percent of exposed areas affected; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; disfigurement of the head, face, or neck; or deep scars or that cause limited motion not of the head, face, or neck in an area or areas of at least 12 square inches.  

2.  Prior to February 8, 2012, the service-connected lumbar spine strain has not been shown to be manifested by symptomatology consistent with incapacitating episodes due to intervertebral disc syndrome; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  

3.  From February 8, 2012, the service-connected lumbar spine strain has not been shown to be manifested by symptomatology consistent with incapacitating episodes due to intervertebral disc syndrome, unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.  

4.  Throughout the appeal period, the service-connected right knee disability has not been shown to be manifested by ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage; flexion of the leg limited to 30 degrees; extension of the leg limited to 15 degrees; or malunion of the tibia and fibula. 

5.  Throughout the appeal period, the service-connected left knee disability has not been shown to be manifested by ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage; flexion of the leg limited to 30 degrees; extension of the leg limited to 15 degrees; or malunion of the tibia and fibula. 

6.  Throughout the appeal period, the Veteran's DJD of the right shoulder has not been shown to be productive of limitation of motion of the arm at the shoulder level, favorable ankylosis of the scapulohumeral articulation, malunion of or recurrent dislocation of the humerus, or nonunion or dislocation of the clavicle or scapula.

7.  Throughout the appeal period, the Veteran's DJD of the left shoulder has not been shown to be productive of limitation of motion of the arm at the shoulder level, favorable ankylosis of the scapulohumeral articulation, malunion of or recurrent dislocation of the humerus, or nonunion or dislocation of the clavicle or scapula.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, including Diagnostic Code 7800-7806 (2004); 38 C.F.R. §§ 3.102, 4.7 (2011).  

2.  The criteria for a rating in excess of 10 percent prior to February 8, 2012, and in excess of 20 percent thereafter for the Veteran's lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5235-5243 (2011). 

3.  The criteria for an evaluation in excess of 10 percent for the service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5256-5263 (2011). 

4.  The criteria for an evaluation in excess of 10 percent for the service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5256-5263 (2011). 

 5. The criteria for an evaluation in excess of 10 percent for the service-connected DJD of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5200-5203 (2011).

6.  The criteria for an evaluation in excess of 10 percent for the service-connected DJD of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5010, 5200-5203 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


Duty to Notify 

The record shows that in January 2005, June 2005, May 2008, November 2008, and October 2010 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in January 2005 and June 2005, which was prior to the May 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for increased ratings.  The May 2008, November 2008, and October 2010 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The May 2008 letter also provided the pertinent rating criteria for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service  medical records (including records from William Beaumont Army Medical Center and El Paso VA outpatient clinic), reports of VA examination, and the transcript from the August 2010 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Board notes that the terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. 
§ 4.6.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

i) Rating Criteria for the Lumbar Spine

At the outset, the Board would note that effective on September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed his claim in 2004.  Thus, only the regulations effective on September 26, 2003, apply to this claim.

The service-connected lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2011).  

Under Diagnostic Code 5237, lumbar strain with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating is for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

The General Rating Formula For Diseases and Injuries of the Spine does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

ii) Rating Criteria for the Knees

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record.  [Virtual VA contains no additional pertinence evidence.]  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Eczema

Historically, service connection was awarded for eczema in an April 2004 rating decision.  An initial 10 percent evaluation was assigned effective April 2004.  In May 2006, the RO decreased the rating from 10 percent to noncompensable effective August 1, 2006.  In April 2012, the RO reinstated the 10 percent rating September 1, 2006.  The Veteran's claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

The Veteran's eczema been rated under 38 C.F.R. § 4.118, Diagnostic Codes 7806, as 10 percent disabling.  The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that the portion that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim for benefits in 2004, the amendments are not applicable to the instant appeal.

Under Diagnostic  Code 7806, a 10 percent rating is assigned for eczema  covering at least 5 percent, but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118 (2004).

A 30 percent is assigned for eczema covering  20 to 40 percent of the body or 20 to 40 percent of exposed areas affected; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent is assigned for eczema covering  more than 40 percent of the body or more than 40 percent of exposed areas affected; or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

Based on its review of the medical evidence, the Board finds that a rating in excess of 10 percent for eczema is not warranted under Diagnostic Code 7806 or any other applicable code.  38 C.F.R. §§ 4.7, 4.118.  The Board considered evaluating the service-connected eczema under other possibly applicable Diagnostic Code found at 38 C.F.R. § 4.118 (containing the schedule for rating disorders of the skin), but finds none that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The service-connected eczema is not shown to cause disfigurement of the head, face, or neck (Diagnostic Code 7800) or be deep or cause limited motion in an area or areas exceeding 12 square inches (Diagnostic Code 7801).  38 C.F.R. § 4.118 (2004).

The pertinent medical evidence includes the available service treatment records, VA outpatient treatment records, and reports of VA examination dated between 2004 and 2012.  Notably, upon pre-discharge examination in February 2004, the Veteran had mild tinea pedis and onychomycosis.  He had an excoriated lesion on his left hand, especially in between the creases.  He also had dry skin on his stomach area, which was indicative of mild eczema.  There were no weeping lesions seen on his skin.   

During VA examination in February 2005, the Veteran was only using topical cream he bought at Walgreen's.  He used a hydrocortisone cream 1% as needed.  The examiner noted there were no complaints of skin rash in VA outpatient treatment records dated in 2004.  There were no active lesions at the time of examination.   

Upon VA examination in March 2006, the examiner noted the Veteran had used Clotrimazole 1% to treat eczema, but it had not been filled since January 2006.  He took hydroxyzien 10 milligrams twice daily for itching with some relief.  Physical examination of the face, back, extremities, and abdomen showed dry flaky skin without evidence of classic eczema or atopic dermatitis lesions, which the examiner noted were essential for diagnosis.  There were no acute flare-up signs such as red patches, shiny, linchenfied skin, prominent skin markings, plaques, or papules.  There was only dry skin with fine whitish scales.  Exposed skin was zero percent and total affected skin was also zero percent. 

VA outpatient treatment records dated in 2005 and 2006 were negative for complaints referable to eczema, but for an entry dated in January 2006 that showed three pencil point hypopigmented macules on the abdomen.  Eczema was only suspected.  In June 2007, there was scaly dryness of the hands, abdomen, back, and buttocks.  The Veteran was diagnosed with eczema.  The Veteran was prescribed triamcinolone, though there was no indication whether it was injection, oral or topical.  There was no treatment for eczema in 2008 or 2009.

The Veteran informed the VA examiner in January 2008 that his eczema was not progressive.  He complained of flares involving the hands.  He used Eucerin cream two to three times per day, which is the only medication he used in the past 12 months.  Eczema was considered resolved.

The Veteran testified in August 2010 that he only used lotion (Eucerin) two to three times per day for itchy and cracked skin.  The February 2012 VA examiner noted the Veteran used oral medications and topical corticosteroids on a constant or near-constant basis in the past 12-months; however, there was no use of systemic corticosteroids.  VA outpatient records show no treatment for his skin since 2007.  The total body area affected was 5 to 20 percent.  No exposed areas were affected.  The examiner noted hyperpigmented dry skin to the buttocks and posterior and inner thighs.  There was some mild involvement of eczema to the posterior upper arm, essentially dry skin, but there was no scarring, scale, or plaque. 

In sum, the evidence is against a finding that the skin disability manifests to such a degree to meet any of the applicable criteria for assigning a rating in excess of the current 10 percent.  There is no basis for assignment of a rating in excess of 10 percent, to include "staged" ratings, for the eczema.  38 C.F.R. § 4.71a; Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


Lumbar Spine Strain

The Veteran maintains through statements and testimony before the Board that higher ratings are warranted for his service connected lumbar spine strain due to such symptoms as pain and limited motion.

Historically, service connection was awarded for lumbar spine strain an April 2004 rating decision.  An initial 10 percent evaluation was assigned effective April 2004.  In April 2012, the RO awarded an increased 20 percent rating effective February 8, 2012.  The Veteran's claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   
 
The service-connected lumbar spine disability has been assigned a 10 percent rating prior to February 8, 2012, and a 20 percent thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5237, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243, delineated above.  38 C.F.R. § 4.71a (2011).  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

There has been no radiographic evidence showing narrowing of disc space.  There has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  Despite testimony that he required bed rest at the time of back pain, the Veteran himself has denied incapacitating episodes as defined by statute upon repeated VA examinations.   

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the lumbar spine under the diagnostic codes pertinent to rating neurological disorders.  Despite complaints of radiating pain and numbness in the lower extremities, there has been no evidence of a neurological disorder, to include upon VA examinations in 2004, 2005, 2006, 2008, and 2012.  VA treatment providers in February 2005 also found no focal neurological deficits.  The Board notes there was some indication of neuropathy of the lower extremities in the March 2006 VA outpatient treatment record; however, at no time, including that date, has there been objective evidence of paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran also repeatedly denied bowel and bladder incontinence. 

Thus, the Board shall consider the service-connected lumbar spine disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only in the instant decision.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent rating prior to February 8, 2012, and 20 percent thereafter is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; see Hart, supra. 

In this regard, upon pre-discharge examination in February 2004, the Veteran had flexion of 75 degrees with pain and stiffness starting at 65 degrees and ending at 85 degrees.  He had extension of 30 degree with pain and stiffness starting at 25 degrees and ending at 35 degrees.  Lateral motion was 35 degrees with pain and stiffness starting at 25 degrees and ending at 35 degrees.  Rotation was 30 degrees with pain and stiffness starting at 25 degrees and ending at 35 degrees.  There was no abnormal curvature of the lumbar spine.  X-rays and magnetic resonance imaging (MRI) were normal.  

VA outpatient treatment records dated in 2004, 2005, and 2006 document complaints of back pain.  Upon VA examination in February 2005, there was no sign of muscle spasm or tenderness in the paravertebral muscles.  There was no sign of atrophy.  There was no abnormal curvature in the contour of the spine.  Forward flexion was to 90 degrees, extension of 30 degrees, bilateral lateral flexion of 30 degrees, and bilateral lateral rotation of 30 degrees.  There  were no signs of pain or fatigue during testing or after repetitive bending six times.  The examiner estimated that on acute flare-ups the Veteran would have no limitation of function or diminution of flexion of the lumbosacral spine due to pain.  The examiner noted that x-rays dated in October 2004 were again normal. 

Upon VA examination in March 2006, the Veteran did not cooperate with range of motion testing, which was thought to possibly be due to guarding from pain.  In January 2008, the VA examiner found no evidence of muscle spasm or tenderness along the paraspinous muscle.  There was no obvious deformity of the spine.  The Veteran indicated that he was not able to do the range of motion for the lumbar spine; however, the examiner noted the Veteran was able to sit on the bed with extended knees, equivalent to forward flexion of the lumbar  spine at 0-90 degrees. The examiner concluded that based on the objective and radiographic findings, the severity of limitation of motion was not consistent. 
 
The Veteran was afforded MRI dated in April 2006, which was also normal.  During VA examination in February 2012, forward flexion was to 60 degrees, with pain beginning at 50 degrees.  Extension was to 20 degrees with pain beginning at 15 degrees.  Bilateral lateral flexion and rotation was to 20 degrees and pain beginning at 15 degrees.  The Veteran was able to perform repetitive testing.  Post-test, forward flexion was 55 degrees.  Extension and bilateral lateral flexion and rotation remained the same.   Additional limitation of forward flexion was due to pain.  There was guarding or muscle spasm severe enough to result in abnormal spinal contour.  

Based on the foregoing complaints of pain experienced in the Veteran's lumbar spine, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the 10 percent rating prior to February 8, 2012, and the 20 percent thereafter.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

Prior to February 8, 2012, while there is evidence of painful motion, forward flexion of the thoracolumbar spine was at worst limited to 75 degrees in 2004, which is within the range for a 10 percent rating.  In fact, forward flexion increased during examinations in 2005 and 2008.  The decrease was shown in 2012 (60 degrees), as well as the findings of guarding or muscle spasm severe enough to result in abnormal spinal contour, to warrant the increased 20 percent rating as of February 8, 2012, but no higher.  Specifically, from February 8, 2012, there has been no showing of forward flexion of the thoracolumbar spine 30 degrees or less.  Even after repetitive testing in 2012, forward flexion was only decreased to 55 degrees of forward flexion, well within the range of a 20 percent rating.  There was no evidence of  lack of endurance, weakness or incoordination of the lumbar spine at any time.  Id.  

In sum, a rating in excess of 10 percent prior to February 8, 2012, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  A rating in excess of 20 percent from February 8, 2012, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome, unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.   38 C.F.R. § 4.71a; Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   



Bilateral Knee Disabilities

The Veteran maintains through statements and testimony before the Board that higher ratings are warranted for his service connected knee disabilities due to such symptoms as pain, limited motion, and swelling.

Historically, service connection was awarded for bilateral knee disabilities in an April 2004 rating decision.  An initial 10 percent evaluation was assigned effective April 2004 for each knee.  The ratings have remained in effect since that date.

The service-connected knee disabilities have been assigned 10 percent ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion delineated above.  38 C.F.R. § 4.71a (2011).  In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the knees is evaluated properly, the Board shall consider the service-connected symptomatology involving the knees under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

Having carefully considered the Veteran's claims in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent evaluation is appropriate for each knee and no higher rating is warranted at this time under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7; see Hart, supra. 

In rating the Veteran's knee disabilities, the Board notes there is radiographic evidence of arthritis of the knees.  Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings, is rated according to limitation of motion for the joint or joints involved.  

The Board has considered whether higher ratings are warranted under the criteria for rating extension and flexion of the knees found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that flexion has been at worst limited to 110 bilaterally upon VA examination in February 2004.  In February 2005, flexion was full without pain.  In 2006 and 2008, the Veteran failed to cooperate with testing claimed due to pain, but the examiner in 2008 felt the objective findings were not consistent with the claimed limited motion.  In 2009, flexion was limited again to 110 degrees.  Most, recently in 2012, flexion was to 130 degrees despite complaints of pain and only limited to 125 degrees after three repetitions.  There was some notation by VA treatment providers in January 2005 that flexion was limited between 85 and 90 degrees, but the examiner indicated the objective and subjective findings were inconsistent.  These findings do not meet the criteria for even a compensable evaluation under Diagnostic Code 5260, let alone the criteria established for a 20 percent rating, which would require flexion limited to 30 degrees.  

Extension was at worst limited to five degrees upon examination in February 2004, which only meets the criteria for a compensable rating  under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Extension was full upon VA examination in 2005, 2009, and 2012.   Thus, the criteria do not provide for even a compensable rating for limited flexion or actual limitation of extension.  More importantly, the findings do not provide for separate ratings for limited flexion or extension.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  However, even though the limitation of motion of the knee is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application based on limitation of motion and the complaints of pain under Diagnostic Codes 5003, 5010, which is already in effect.  

The Board has noted the Veteran's subjective complaints of pain experienced in his knees and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  There was no evidence of painful motion during VA examination in 2005.  The complaints of pain are clearly accounted for in the current 10 percent ratings as the Veteran's limitation of flexion does not meet the criteria for even a noncompensable rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  The same can be said of limitation of extension, which while limited to five degrees in 2004, appears to be an isolated finding in the record.  Since that time, including upon VA examinations in 2005, 2009, and 2012, extension has been full.  There was no objective evidence of fatigue, incoordination, lack of endurance or weakness after repetitive testing at any time.  

Turning next to disability due to instability, the Board notes there was only one notation of mild laxity upon pre-discharge examination in February 2004; however, this has not been since found in the record, to include VA examinations in 2005, 2009, and 2012, or in VA outpatient records.  The examiner in 2004 while noting mild laxity found the Veteran was negative for drawer sign, Lachman's test, and McMurray's test on both of his knees, thus constituting conflicting information.  Accordingly, there is no basis for providing a separate evaluation based on instability under Diagnostic Code 5257 for recurrent subluxation or lateral instability based on the cumulative evidence of record.  38 C.F.R. §  4.71a.   

The Board has noted the Veteran's complaints of pain experienced in his knees and thus, has once again considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's knee disabilities.  The Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of either knee (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258) or impairment of the tibia and fibula (Diagnostic Code 5262).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that an evaluation in excess of 10 percent is not warranted for the left or right knee under Diagnostic Codes 5010, 5260, or 5261.  There have been no cumulative findings of instability to warrant a separate rating for either knee under Diagnostic Code 5257.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see  Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claims, and the appeals must therefore be denied.  38 U.S.C.A § 5107(b).   


DJD of the Bilateral Shoulders

The Veteran maintains through statements and testimony before the Board that higher ratings are warranted for his service connected DJD of the bilateral shoulders due to such symptoms as pain and limited motion (including an inability to raise his arms over his head).  

Historically, service connection was awarded in an April 2004 rating decision.  An initial 10 percent evaluation was assigned for each shoulder effective April 2004, which currently remains in effect.  The Veteran's shoulders have been assigned a 10 rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5203.  Under Diagnostic Code 5010, traumatic arthritis will be rated as degenerative arthritis based on limitation of motion for the affected parts.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned for painful or limited motion of a major joint or group of joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  A 10 percent rating is assigned for malunion and/or nonunion without loose movement of the clavicle or scapula (major or minor).  38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 20 percent is assigned for nonunion with loose movement or dislocation of the clavicle or scapula (major or minor).  Id.  

A 20 percent rating is also assigned under the rating criteria for the shoulder and arm for limitation of motion of the arm at the shoulder level (major or minor), favorable ankylosis of the scapulohumeral articulation (minor) (major is assigned 30 percent), or  malunion of or recurrent dislocation of the humerus (major or minor).  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the currently assigned 10 percent ratings for the Veteran's DJD of the bilateral shoulders are appropriate and no higher ratings are warranted at this time.  38 C.F.R. § 4.7.  

In this regard,  upon pre-discharge examination in February 2004,  the Veteran reported shoulder pain.  The examiner noted stiffness in the range of motion of both shoulders.  The Veteran had extension of 25 degrees bilaterally with pain and stiffness from 20 to 45 degrees.  Flexion was 170 degrees bilaterally with pain between 165 and 180 degrees.  He had adduction of zero degrees bilaterally and abduction of 170 degrees bilaterally with pain between 165 and 175 degrees.  Internal rotation was 75 degrees bilaterally with stiffness starting at 70 degrees and ending at 85 degrees.  External rotation of 75 degrees with pain and stiffness starting at 70 degrees and ending at 85 degrees bilaterally.  There was crepitus bilaterally.  The examiner noted that a May 2000 nuclear medicine bone imaging showed DJD in the shoulders.  

Upon VA examination in February 2005 the Veteran reported bilateral shoulder pain.  He also endorsed stiffness, weakness, and lack of endurance.   The shoulder condition was said to be aggravated by heavy lifting and other activities that involved both hands.  He denied any dislocation, subluxation, locking, or giving way of both shoulders.  He is right-hand dominant.  Examination of the right and left shoulders showed no deformity or point of tenderness on palpation of the muscles around either shoulder.  The muscles of both shoulders were well developed with no signs of atrophy.  Both shoulder joints were freely moveable with no signs of pain.  Both shoulders were able to do forward flexion from 0-180 degrees, abduction from 0-180 degrees, external rotation from 0-90 degrees, and internal rotation from 0-90 degrees.  During all maneuvers he did not complain of pain or fatigue.  Repetitive motion showed no pain or limitation of function.  The examiner estimated that during acute flare-ups there would be no limitation of function or diminution of flexion and extension bilaterally.  He also estimated that on repetitive use of the shoulder there would be no limitation of function due to pain or functional impairment.  The examiner found no evidence of arthritis on x-ray. 

Upon VA examination in  March 2006, the Veteran reported pain, stiffness, weakness, lack of endurance, and limited motion of the shoulders.  He also complained of intermittent locking, giving way, swelling, and redness of the right shoulder.  He did not complain of sublxation or dislocation.  He used naproxen and Motrin for pain.  He denied any periods of loss days of incapacitation in the last twelve months prescribed by a doctor for his shoulders.  The Veteran did not perform range of motion studies.  The examiner indicated that it was possibly due to guarding from pain; however, it was noted at the conclusion of the report that the Veteran did not cooperate fully with the examination.  

VA outpatient treatment records dated in 2004, 2007,  2008, and 2009  were negative for complaints referable to the shoulders.  In August 2005, the Veteran reported shoulder pain.  The Veteran complained of increased pain in the shoulders in August 2006, but he was also diagnosed with muscular fibrosis.  The examiner noted that while the Veteran reported that he could not move his shoulders, his functional movements around the clinic were normal and fully functional.  Upper extremity strength was 5/5.  

During VA examination in January 2008, the Veteran reported constant shoulder pain.  He described flares of sharp pain precipitated by increased activity or when putting pressure to the shoulders when sleeping.  This was relieved by medication.  He also reported swelling, warmth, redness, fatigability, and lack of endurance in both shoulders.  He denied giving way or dislocation.  He indicated the shoulders locked.  On physical examination of the shoulders, the Veteran had almost 0-5 degrees of forward elevation, but this was due to voluntary guarding of movement of the shoulders.  He did not perform any other range of motion testing.  The examiner noted that the evaluation of the shoulder condition was not fully done since the Veteran did not cooperate.  The examiner concluded that the objective and radiographic findings were not consistent with the claimed severity of limitation of motion by the Veteran.

The Veteran was afforded a final VA examination in February 2012.  He was diagnosed with chronic rotator cuff tendionpathy of the bilateral shoulders.  The Veteran reported increased pain, decreased range of motion, and daily stiffness bilaterally.  He was right-hand dominant.  The Veteran denied that flare-ups impacted the function of his arms or shoulders.  Bilateral shoulder flexion and abduction was to 120 degrees with pain beginning at 45 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test range of motion showed flexion and abduction ended at 115 degrees bilaterally.  The examiner noted that the additional limitation was due to pain on movement.  The Veteran had localized tenderness and pain on palpation of the joints.  He also had guarding bilaterally.  Muscle strength was 4/5 on active movement bilaterally with some resistance.  There was no evidence of ankylosis of the glenohumeral articulation bilaterally.  Impingement and empty-can testing were positive bilaterally.  The Veteran was able to hold his arm at side with elbow flexed 90 degrees and externally rotated against resistance.  There was some weakness that may be associated with infraspinatus tendionpathy or tear bilaterally.  The lift-off subscapularis test was also positive bilaterally.  

There was no history of recurrent dislocation or subluxation of either shoulder. There was no evidence of shoulder instability or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the acromioclavicular joint.  The Veteran had no surgery on either shoulder.  The examiner noted that neither shoulder was hot, red, swollen, or tender despite complaints of such by the Veteran.  The examiner found no evidence of degenerative arthritis on radiographic testing.  

Based on the Veteran's credible complaints of pain experienced in his shoulders shoulder, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the current 10 percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  While there was pain with range of motion testing, flexion was still possible bilaterally to 170 degrees in February 2004.  In February 2005, there were no complaints of pain and the Veteran was able to flex his shoulders bilaterally to 180 degrees.  The Veteran did not cooperate with range of motion studies in 2006 and 2008.  He complained that pain prevented such movement, but the examiner in 2008 felt that the objective and diagnostic studies were not consistent with such complaints.  In 2012, the Veteran had flexion bilaterally to 120 degrees and only a five degree loss to 115 degrees after three repetitions.   

Abduction  was to 170 degrees bilaterally in February 2004 and to 180 degrees in February 2005 (with no complaints of pain).  Again, the Veteran did not cooperate with testing in 2006 or 2008.  In 2012, abduction was to 120 degrees bilaterally and decreased only to 115 degrees after three repetitions.  Internal and external rotation in 2004 was 75 degrees bilaterally and in 2005 was to 90 degrees bilaterally without complaints of pain or any additional functional limitation after repetitive testing. See 38 C.F.R. § 4.71a, Plate I.  Despite complaints to the contrary, there was no objective evidence of  weakness, fatigability, lack of endurance, or incoordination of either shoulder at any time, including after repetitive use.  

In sum, based on the evidence delineated above, evaluations in excess of 10 percent, to include "staged" ratings, would not be warranted  for either shoulder because the evidence does not show symptomatology that more nearly approximates limitation of motion of the arm at the shoulder level (major or minor), favorable ankylosis of the scapulohumeral articulation (major or minor), malunion or nonunion of or recurrent dislocation of the humerus, or nonunion or dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a; See Hart, supra.  Even assuming the presence of arthritis of the shoulders, which is questionable and not shown by any recent radiographic reports, the Veteran has been assigned the maximum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claims, and the appeals must therefore be denied.  38 U.S.C.A § 5107(b).   


Extraschedular Ratings

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to lumbar spine, knee, shoulder, and eczema disabilities that are not encompassed by the schedular criteria.  The reported complaints of pain and decreased motion with respect to the knees, back, and shoulders are fully contemplated by the schedular criteria.  Similarly, the findings of eczema are contemplated by the schedular criteria.  There is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The matter of entitlement to a total disability rating based on individual unemployability has been raised by the evidence of record and is addressed in the Remand portion below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for the service-connected eczema is not warranted.  Entitlement to a rating in excess of 10 percent for the service-connected lumbar spine strain prior to February 8, 2012, and in excess of 20 percent thereafter is not warranted.  Entitlement to a rating in excess of 10 percent for the service-connected left knee disability is not warranted.  Entitlement to a rating in excess of 10 percent for the service-connected right knee disability is not warranted.    Entitlement to a rating in excess of 10 percent for the service-connected DJD of the  of the right shoulder is not warranted.  Entitlement to a rating in excess of 10 percent for the service-connected DJD of the  of the left shoulder is not warranted.  

To this extent, the appeal is denied. 



REMAND

As noted in the Introduction, a claim for a TDIU rating is now raised by the record.   See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

The Veteran has made statements to VA providers that his knee and back disabilities precluded him from employment.  VA examiners have noted the Veteran is unemployed.  When evidence of unemployability is presented in cases such as this, the issue of whether a TDIU rating will be assigned should be handled during the determination of the disability ratings assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).   

The Board has determined that further action by the RO is necessary prior to disposition of the claim.  Therefore, this aspect of the Veteran's claim for compensation benefits should be addressed on remand.  That is, the AOJ must now address whether TDIU rating is warranted.

As this matter is being remanded, the AOJ should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, this remaining matter is REMANDED the RO for the following action:

1. The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO should conduct all necessary notice and development required for the purpose of adjudicating the Veteran's claim for a TDIU rating.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.

2.  After the notice above has been provided and after undertaking any other development deemed appropriate, the RO should then adjudicate the claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplement Statement of the Case and afforded with a reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


